DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-17, 19-20 have been considered but are moot in view of new ground of rejection.
	Applicant argues Korbecki (with its fully incorporated by references) does not disclose detecting, in the specific period of time, whether the object has been moved out from the viewable range of the display. Further, Korbecki does not describe that the display’s viewable range corresponds to a projection surface of a content of the display. Therefore, Korbecki does not disclose the feature of “a determining unit configured to: detect that a specific region object in a first place has been moved out ..., wherein the specific region corresponds to a projection surface of a content,” as recited in amended independent claim 1 (page 17).
	In response, Korbecki (with its incorporated by references) discloses detecting an object such as user, device, etc. has been moved out of the reviewable range of the region of television/display and the output of the content is changed/pause. In response to the object such as user, device, etc. returned to the viewable range of the region of 
	The amended independent claim 1 recites “the specific region corresponds to a projection surface of a content” (the claim does not recite “the specific region is a projection or display surface of the content”. The term “corresponds” could be interpreted as associated to or communicate with, which could be read on Korbecki’s disclosure of detecting region/viewable region corresponds/associates or communicates/relates with a projection/display surface of a content (such as television or any display screen/surface). 
	However, to provide an explicit supports that the teaching of “specific region corresponds to a project surface of a content”, either Ferri (US 8098,330) or Weast (US 20140078402) is relied on as some examples that the teaching is well-known and discussed below.
	For the reason given above, rejections of claims 1-4, 6-17, 19-20 are discussed below.
	Claims 5 and 18 have been canceled.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korbecki et al. (US 20130173765) in view of either Ferri (US 8098,330) or Weast (US 20140078402).
	Note: all documents that are directly or indirectly incorporated by reference in their entireties in Korbecki (see paragraphs 0023, 0025, 0028, 0031, 0052, 0059, 0072) including US 20110069940 (hereinafter referred to as Shimy), US 6756997 (referred to as Ward), Ser. No. 10105128 (corresponding to US 20020174430 -referred to as Ellis) , US 20100153885 (referred to as Yates) are treated as part of the specification of Korbecki (see for example, MPEP 2163.07 (b)).

Regarding claim 1, Korbecki discloses an information processing device (user equipment device/role server– figures 3-5, paragraph 0032) comprising:
	an output unit (output unit to a display and/or display unit – see include, but not limited to, Korbecki: figures 3-5, para. 0032; Shimy: figures 3-4, para. 0048); 
	a determining unit (e.g., control circuitry 304) configured to:
	detect that a specific object in a first place has been moved out of a specific region in a period between a first timing and a second timing (control circuitry with detecting circuitry 307 configured to detect a specific object such as user, device, or an object in detecting place has been left/moved out of a detecting and/or viewable region in a period between a first timing and a second timing – see include, but not limited to, Korbecki: figures 3, 9B-9C, paragraphs 0112-0114, 0118, 0124, 0126; Shimy: figures 3, 20, paragraphs 0088, 0090-0092, 0095, 0135-0137, 0156 and discussed in “response to arguments” above);
	the specific region associated with a projection surface of a content (surface/screen that displays the content in the detecting or viewable region – see include, but not limited to, Korbecki: figures 3, 9B-9C, paragraphs 0112-0114, 0118, 0124, 0126; Shimy: figures 3, 20, paragraphs 0088, 0090-0092, 0095, 0135-0137, 0156 and discussed in “response to arguments” above), and
	the first place correspond to a first viewing environment of the content (first place corresponds to first viewing environment in detecting and/or viewable region  – see include, but not limited to, Korbecki: figures 3, 9B-9C, paragraphs 0112-0114, 0118, 0124, 0126; Shimy: figures 3, 20, paragraphs 0088, 0090-0092, 0095, 0135-0137, 0156); and
	determine a match between the first viewing environment of the content in the first timing and a second viewing environment of the content in the second timing based on first information associated with a user, wherein the first information corresponds to a result of the detection the specific object in the first place has been moved out from the specific region, the content is output in the first timing in the first viewing environment, the content is viewable by the user in the first timing, and the second timing is later than the first timing (determine a match between the first viewing environment of the content before the user and/or device, object left/moved out the detecting/viewable region and the second environment after the user/object left the detecting/viewable region and control the output/resume the content after the object is moved/left the detecting/viewable region - – see include, but not limited to, Korbecki: figures 3, 9B-9C, paragraphs 0112-0114, 0118, 0124, 0126; Shimy: figures 3, 15-20, paragraphs 0088, 0090-0092, 0095, 0135-0137, 0156);
 	an output control unit configured to control the output unit to change based on a result of the determination of the match between the first viewing environment and the second viewing environment outputting settings of the content after the second timing (e.g., processing circuitry configured to control the output unit/display unit to change based on the result of the determination of a match between the first viewing environment before the object left/moved out of the detecting/viewable region and the second viewing environment after the object moved out/left the detecting region to update and/or change playback position or customize content after the object left/moved out and/or returned to the detecting/viewable region - see include, but are not limited to, figures 3, 9B-10, paragraphs 0033, 0067, 0112, 0112-0114, 0116-0118, 0123-0126; Shimy: figures 3, 11-14, 17-20, paragraphs 0006-0009, 0087-0095, 0105-0107, 0116, 0135-0140, 0156).
	Korbecki does not explicitly disclose specific region corresponds to a projection surface of a content.
	Ferri or Weast (hereinafter referred to as Ferri/Weast) discloses determining unit configured to: detect that a specific object in a first place has been moved out of a specific region in a period between a first timing and a second timing, wherein the specific region corresponds to a projection surface of a content (see include, but not limited to, Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035 – detect that a physical object 24 or application in a first place of application window has been moved out of specific blocked/invisible region in period of a first time and second time, wherein the specific blocked region corresponds to a project surface/display of a content or see Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40- detect that an object/presenter in a first place that causes the blocking of the screen, has been moved out of a specific blocked region in a period between a first timing and a second timing, wherein the specific blocked region corresponds to projection/display surface of a content of weather).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korbecki with the teachings including specific region corresponds to a projection surface of a content as taught by Ferri/Weast in order to yield predictable result of improving visibility state of content (object does not obscure the predetermined area included in the presentation material (Ferri: col. 1, lines 55-67); or preserve processing resource, reduce power consumption and extend battery life (Weast: paragraph 0024).

Regarding claim 2, Korbecki in view of Ferri/Weast discloses the information processing device according to claim 1, further comprising a first recognizing unit configured to recognize an action of the user started after the first timing, wherein the first information includes a result of the recognition of the action of the user, and
	The action of the user is recognized in the period between the first timing and the second timing (e.g., detecting circuitry 307 configured to recognize an action of user such as leaving, entering to room, or other action/engagement of the user after the first timing watching the content, the first information includes a result of the recognition of the action of the user, the action of the user is recognized in the period such as leaving, trajectory, arriving, turn on/off a display, pause display of content, resume display of content, blocking, not blocking, etc. between the first timing and second timing – see include but are not limited to, Korbecki: paragraphs 0035-0038, 0111-0112, 0123-0124, 0129; Shimy: figures 3, 9-20, paragraphs 0052-0053, 0087-0095, 0102-0107, 0129, 0134-0140, 0148-0151; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).  

Regarding claim 3, Korbecki in view of Ferri/Weast discloses the information processing device according to claim 2, wherein the first recognizing unit is further configured to recognize that the user has moved from the first place to a second place in the period between the first timing and the second timing, the first information further includes a result of the recognition that the user has moved from the first place to the second place, and the determination unit is further configured to determine that the first viewing environment and the second viewing environment are identical based on a relationship between the first place and the second place (detecting circuitry recognize the user leave detection region/place corresponding to first viewing context/environment to a second place such as another room, or return to the first place, the control circuitry is configured to determine that the first viewing environment and second environment of viewing are the same or different device to pause and/or resume and/or continuously display content on the same or different device based on the whether the user returns to previous location, tuning to same content or user access the content at the second location, whether the waiting time is longer than a predetermined period of time, etc. –see include but are not limited to, Korbecki: paragraphs 0035-0038, 0111-0112, 0117, 0123-0126, 0129; Shimy: figures 3, 9-20, paragraphs  0087-0095, 0087-0102-0107, 0129, 0134-0140, 0148-0151; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).

Regarding claim 6, Korbecki in view of Ferri/Weast discloses the information processing device according to claim 1, wherein the specific object is an object having a predetermined specific attribute (predetermine object is an object having a predetermined attributes such as logo, name, for Apple device, Samsung device, or a wall, table, room, physical object, presenter, etc. – see for example, Korbecki: paragraphs 0074, 0101, 0112, 0134; Shimy: paragraphs 0088-0095; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).

Regarding claim 7, Korbecki in view of Ferri/Weast discloses the information processing device according to claim 1, further comprising a second recognizing unit configured to recognize a change of a state of the first place in the period between the first timing and the second timing, wherein the determination unit is configured to determine that the first viewing environment and the second viewing environment are identical based on a degree of the change of the state of the first place (–see include but are not limited to, Korbecki: paragraphs  0111-0112, 0117, 0123-0126, 0129, 0134; Shimy: figures 3, 9-20, paragraphs  0087-0095, 0102-0107, 0129, 0134-0140, 0148-0151; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40- wherein “change of state of a first place..” is read on change of time of leaving, displacement, trajectory, degree of movement, room, block, visible, etc.).  

Regarding claim 19, limitations of an information processing method that correspond to the limitations of an information processing device are analyzed as discussed in the rejection of  claim 1. Particularly, Korbecki in view of Ferri/Weast discloses an information processing method, comprising:
	detecting that a specific object in a first place has been moved out of a specific region in a period between a first timing and a second timing, wherein the specific region corresponds to a projection surface of a content, and the first place corresponds to a first viewing environment of the content; and 
 	determining a match between the first viewing environment of the content in the first timing and a second viewing environment of the content in the second timing based on first information associated with a user, wherein the first information corresponds to a result of the detection the specific object in the first place has been moved out from the specific region,    Reply to Office Action of April 23, 2021the content is output in the first timing in the first viewing environment, the content is viewable by the user in the first timing, and the second timing is later than the first timing; and 
 	changing, based on a result of the determination of the match between the first viewing environment and the second viewing environment, output settings of the content after the second timing (see similar discussion in the rejection of claim 1 and include, but are not limited to, Korbecki: figures 3, 9B; Shimy: figures 3, 11-20, paragraphs 0087-0095, 0123-0124, 0134-0140; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).  

Regarding claim 20, limitations of a computer-readable recording medium that correspond to the limitations of an information processing device are analyzed as discussed in the rejection of claim 1. Particularly, Korbecki in view of Ferri/Weast discloses non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by an information processing device, cause the information processing device to execute operations, the operations comprising: detecting that a specific object in a first place has been moved out of a specific region in a period between a first timing and a second timing, wherein the specific region corresponds to a projection surface of a content, and the first place corresponds to a first viewing environment of the content; and determining a match between the first viewing environment of the content in the first timing and a second viewing environment of the content in the second timing based on first information associated with a user, wherein Reply to Office Action of April 23, 2021the first information corresponds to a result of the detection the specific object in the first place has been moved out from the specific region, the content is output in the first timing in the first viewing environment, the content is viewable by the user in the first timing, and the second timing is later than the first timing; and 
 	changing, based on a result of the determination of the match between the first viewing environment and the second viewing environment, outputting settings of the content after the second timing (see similar discussion in the rejection of claim 1 and include, but are not limited to, Korbecki: figures 3, 9B; Shimy: figures 3, 11-20, paragraphs 0087-0095, 0123-0124, 0134-0140; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korbecki et al. (US 20130173765) in view of Ferri/Weast as applied to claim 2, and further in view of Mickelsen (US 20170264920).
	Note: all documents that are directly or indirectly incorporated in its entirety in Mickelsen (see for example, para. 0077) including Ser. No. 13/691,557 – corresponding to US 20130205314 –hereinafter referred to as Ramaswamy) are treated as part of the specification of Mickelsen (see for example, MPEP 2163.07 (b)).

Regarding claim 4, Korbecki in view of Ferri/Weast discloses the information processing device according to claim 2, wherein first recognition unit is further configured to recognize a change in a position of the user from a first position to a second position in the period between the first timing and the second timing,
	the first information further includes a result of the recognition that the position of the user of a user has been changed, and 
 	the determination unit is further configured to determine that the first viewing environment and the second viewing environment are identical based on a relationship between the first position/behavior/action and the second position/action/behavior (see similar discussion in the rejection of claim 3 and include but are not limited to, Korbecki: paragraphs 0035-0038, 0111-0112, 0117, 0123-0126, 0129; Shimy: figures 3, 9-20, paragraphs 0050, 0087-0095, 0087-0102-0107, 0129, 0134-0140, 0148-0151). However, Korbecki does not explicitly disclose the first position/behavior/action and second position/behavior/action comprises first posture and second posture.

Mickelsen discloses a first recognizing unit is configured to recognize a change in a posture of a user from a first posture to a second posture in a period between first timing and second timing, first information includes a result of the recognition unit that the posture of user has been changed, and determining unit configured to determine that a first viewing environment and a second viewing environment are identical based on a relationship between the first posture and the second posture (recognize a change of postures and first information includes a result of the recognition that a posture of user has been changed from a first posture to second posture captured by camera or other sensors and control unit/processor configured to determine that a first viewing environment and second viewing are identical such as same user, same location, etc. based on a relationship between the first posture and second posture captured by camera – see include, but are not limited to, Mickelsen: figures 3, 6, paragraphs 0077-0080, 100-101; see include, but are not limited to, Ramaswamy: figures 3, 5, paragraphs 0031, 0053-0054, 0062-0064, 0085-0086, 0018).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korbecki with the teachings including recognizing posture of user has been changed from first posture to second posture and result of the recognition that the posture has been changed as taught by Mickelsen in order to yield predictable result of providing a high degree of enjoyment to viewer based on user posture (see for example, Mickelsen: paragraph 0007, 0079) or improving accuracy for targeting content to user (Ramaswamy: paragraphs 0016).

Claims 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korbecki et al. (US 20130173765) in view of Ferri/Weast as applied to claim 3 and further in view of Kuplevakhsky (US20170264851).

Regarding claim 8, Korbecki in view of Ferri/Weast discloses the information processing device according to claim 3, wherein the output settings of the content includes at least one of an output position of the content in real space, a display size of the content, a brightness of the content, or identification information associated with the output unit (output settings of content includes at least an output position of content in real space of particular display/room, a display size, a brightness of the content based on the device capability, identification information/id associated with output unit of an primary or secondary device– see include, but are not limited to, Korbecki: figures 3, 5, 8-11, paragraphs 0040, 0081, 0112, 0124, 0139). However, Korbecki does not explicitly disclose output settings of content includes contrast of the content.
	Kuplevakhsky discloses output settings of content includes at least an output position of content in real space, a brightness of the content, a contrast of the content (see include, but are not limited to, paragraphs 0009, 0014, 0024-0027).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the of claimed invention to modify Korbecki with the teaching of output setting a contrast of the content as taught by Kuplevakhsky in order to yield predictable result of providing a correction of images/content displayed by a display device (see paragraph 0006). 

Regarding claim 9, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 8, wherein the output control unit is further configured to change, based on the result of the determination that  the first viewing environment and the second viewing environment are not identical, the output settings of the content according to the second viewing environment (e.g., the control circuitry is configured to change, based on the result of determination that environment are different (changed/moved), the output setting of the content according to second viewing environment at second device at another location- see include, but are not limited to, Korbecki: paragraphs 0040, 0076, 0095, 0139; Shimy: figures 14, 19-20, paragraphs 0087-0095, 0126, 0138-0140; Kuplevakhsky: figure 6; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).  

Regarding claim 10, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 9, wherein the output control unit is further configured to retain, based on the result of the determination that the first viewing environment and the second viewing environment are identical, the output settings of the content (e.g., action or movement of user or change of active users does not affect the content being played or user returns to room within the time less than predetermined time, the content continue to display - see include, but are not limited to, Korbecki: paragraphs 0126; Shimy: paragraphs 0087-0090-0095, 0134-0140, 0151, 0156-0158; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40) .  

Regarding claim 11, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 9, wherein the output settings of the content includes an output position of the content in real space, and 	the output control unit is further configured to determine, based on the result of the determination that the first viewing environment and the second viewing environment are not identical, the output position of the content after the second timing to be a specific position in the second place (e.g., control circuitry determines an output position of content on second device as second location after timing a predetermined position in the second place, and the control circuitry is configured to determine, based on the result of the determination that a second viewing environment is at second location that different from the first location, the output position of the content after the second timing to be a specific position in the second place/postion - see include, but are not limited to, Korbecki: paragraphs 0040, 0076, 0095, 0139; Shimy: figures 14, 19-20, paragraphs 0087-0095, 0126, 0138-0140; Kuplevakhsky: figure 6; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).  

Regarding claim 12, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 11, wherein the first place and the second place are located in a specific facility (e.g., first place/room, second place/room are located in predetermine facility/home), the output unit is configured to change at least one of the output position of the content or an orientation of the content based on the control by the output control unit, 
 	the content includes an image, and 
	the output control unit is further configured to change, based on the result of the determination unit that the first viewing environment and the second viewing environment are not identical, a projection position of the content from a first projection position of the content in the first place in the first timing to a second projection position in the second place (control circuitry tracks trajectory, degree of movement between the rooms and control circuitry change projection position of content for displaying at different locations/devices/positions based on the tracking of trajectory, degree of movement, block portion - see include, but are not limited to, Korbecki: paragraphs  0040, 0058, 0090, 0117, 0123-0124, 0189; Shimy: figures 14, 19-20, paragraphs 0053, 0088-0095, 0105, 0126, 0134-0140; Kuplevakhsky: figures 4, 6, paragraph 0024; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).  

Regarding claim 13, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 9, further comprising an acquiring unit configured to acquire rejection information indicating that the user rejects the change of the output settings of the content, wherein the output control unit is further configured to change the output settings of the content based on the acquired rejection information and the result of the determination that the first viewing environment and the second viewing environment are not identical (tracking unit/user interface that acquires information indicating that user does not want to view content on other device (as suggested or “no” to the option) or does not want to continue to playback at interrupted point and the control circuitry configure to change  the output settings based on whether the information of user selection “no”, ignore, “cancel”, etc. to the option/or failure of authentication is acquired by the user selection tracking – see include, but are not limited to, Shimy: figures 14, 19-20, paragraphs 0097, 0105, 0113, 0144, 0167, 0176; Ward: col. 14, lines 40-50; Ellis: figures 31, 34, 78-82; see also Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40)

Regarding claim 14, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 13, wherein the output settings of the content includes an output position of the content in real space, the output control unit is further configured to control, based on the result of the determination that the first viewing environment and the second viewing environment are not identical, the output unit to output second information that indicates the output position of the content within a specific time after the second timing, and the output control unit is further configured to change the output settings of the content after the specific time based on the rejection information that is acquired within the specific time (see include, but are not limited to, Shimy: figures 14, 19-20, paragraphs 0097, 0105, 0113, 0130-0144, 0167, 0176; Ward: col. 14, lines 40-50; Ellis: figures 31, 34, 78-82 and similar discussion in the rejection of claim 13, wherein the “changes the output settings of the content …” is read on change output settings of the content after a specific time/date set based on information of ignoring, cancelling, “no” change that is acquired within the specific time is elapsed/set; see also Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).  

Regarding claim 15, Korbecki i in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 14, wherein the content includes an image (image/picture or preview/thumbnail of content), the second is different from the content in a display mode (different display mode based on different display screen size, portion, visible portion, invisible portion, etc.), the second information is specific image corresponding to the content,Docket No. SP371185WO00 (PNYZ-20090-PCT) the output control unit is further configured to control, based on the result of the determination unit that 68the first viewing environment and the second viewing environment are not identical, the output unit to output the specific image at the output position of the content within the specific time (see include, but are not limited to, Korbecki: paragraphs 0040-0041, 0115, 0139,  Shimy: figures 2, 11-14, 19-20, paragraphs 0087-0095, 0123-0126, 0137-0140; Ward: figures 5, 10a,10b; Ellis: figures 31, 34, 78-82; Yates: figures 6-9; Weast: figures 4-6, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40).  

Regarding claim 16, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 9, wherein the first place and the second place are located in a specific facility (e.g. first place and second place are located in predetermined home/facility (see similar discussion in limitation recited in lines 3-4 of claim 12, and see for example, Shimy: paragraphs 0088-0095).  

Regarding claim 17, Korbecki in view of in view of Ferri/Weast and Kuplevakhsky discloses the information processing device according to claim 16, wherein the output unit is configured to change at least one of a position or an orientation of the content based on a control by the output control unit (e.g., control unit is configured to change at least one of a position of content on the display or the orientation of the content based on control by the output – see include, but are not limited to, Kuplevakhsky: figures 2-3, 7 and paragraphs 0011, 0055-0056; Weast: figures 4-5, paragraphs 0023-0024, 0027, 0030, 0035; Ferri: figures 3-7, 9-10, col. 3, line 60-col. 4, line 40) .  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nagasaka (US 20190163437) discloses information processing device, information processing method and program with projection surface of content (figures 1, 5).
	Cole et al. (US 10276210) discloses video enhancement.
	Gentile et al. (US 20100031149) discloses content preparation systems and method for interactive systems.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
September 18, 2021